Citation Nr: 9903183	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle, currently evaluated as 30 
percent disabling.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had beleaguered service form December 1941 to 
April 1942; no casualty status from April 1942 to August 
1945; and Regular Philippine Army service from August 1945 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1996 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
residuals of a shrapnel wound to the left upper abdomen with 
involvement of the external oblique muscle.

By rating decision dated in June 1997, the RO granted service 
connection for scar contracture in the left hemiabdomen and 
assigned a 10 percent evaluation, effective from November 
1995.  The veteran was informed of this decision in a July 
1997 letter from the RO and did not appeal the evaluation 
assigned.

In November 1997, the Board remanded this matter to the RO 
for further development, to include obtaining additional 
treatment records, affording the veteran a VA examination, 
and consideration of amendments in the applicable rating 
criteria which became effective in July 1997.  

In a June 1998 rating decision, the RO increased the rating 
for the veteran's service-connected residuals of a shrapnel 
wound to the left upper abdomen with involvement of the 
external oblique muscle from 10 to 30 percent, effective from 
November 8, 1995.  However, as the veteran may still receive 
an evaluation in excess of 30 percent for residuals of the 
shrapnel wound, the issue of entitlement to an increased 
rating still before the Board.  See Holland v. Brown, 9 Vet. 
App. 324 (1996); AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In his June 1996 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran asserted that he was entitled to an 
evaluation of "no less than 30 percent" for his service-
connected residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle 
because his shrapnel wound had been moderately severe for 
almost two years "to date."  Since that time, the rating 
for that disability was increased by the RO from 10 to 30 
percent, effective from November 1995.  The applicable rating 
criteria provide a 30 percent evaluation for moderately 
severe muscle injury of muscle group XIX.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1998). 

In its November 1997 remand, the Board instructed the RO to 
afford the veteran a VA examination to determine the nature 
and severity of the service-connected residuals of the 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle.  The remand stated that the RO 
should also provide the examiner with the applicable old and 
new rating criteria for rating muscle injuries; that the 
examiner should describe the shrapnel wound residuals in 
terms consistent with the rating criteria; and that the 
examiner should specifically note the degree of any 
impairment of the abdominal muscles in relation to the 
support and compression of the abdominal wall and lower 
thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  

Although the RO provided the examiner with copies of 
38 C.F.R. § 4.73, Diagnostic Codes 5319-5322, as in effect 
prior to and as of July 1997, the various criteria that 
constitute slight, moderate, moderately severe and severe 
muscle injury as defined by 38 C.F.R. § 4.56 (1998) were not 
provided.  Additionally, the examiner did not adequately 
report examination findings as to the disability resultant 
from the shrapnel wound.  Instead, the examiner indicated 
that impairment of the abdominal muscles in relation to the 
support and compression of the abdominal wall and lower 
thorax was 30 percent disabling, that flexion and lateral 
motion of the spine was 20 percent disabling, and that 
synergists in strong downward movements of the arm was 10 
percent disabling.  The VA examiner's notation of what he 
believed to be the appropriate percentage ratings for the 
disability is an adjudicatory function and not a function of 
medical personnel.  The examiner failed to provide the 
necessary medical findings upon which RO personnel could 
evaluate the severity of the veteran's service-connected 
shrapnel wound disability. 

Therefore, as the March 1998 VA examiner did not provide 
sufficient medical findings on which to rate the disability, 
this matter must be remanded for additional VA examination.  
See 38 C.F.R. § 4.2, 4.70 (1998).  



At the December 1995 VA examination for muscles, the veteran 
reported that he had been confined at Batanga City Hospital 
in 1993 due to on and off abdominal pain.  The claims file 
does not include and records from this hospitalization in 
1993.  Additionally, the claims file includes October 1995 
medical certificates from Dr. G. Mission-Chin and from Dr. V. 
N. Sta Maria; however, Drs. Mission-Chin and Sta Maria did 
not provide any clinical records.  Therefore, the RO should 
attempt to obtain all relevant clinical treatment records 
from Batanga City Hospital and Drs. Mission-Chin and Sta 
Maria.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should ascertain whether the 
veteran is satisfied with the current 30 
percent evaluation for the service-
connected shrapnel wound to the left 
upper abdomen with involvement of the 
external oblique muscle.  Unless the 
veteran responds that he is satisfied 
with the current evaluation, the RO 
should proceed with the following 
development.  

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
increased evaluation for his service-
connected residuals of shrapnel wound to 
the abdomen.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain all pertinent records not already 
obtained from any sources indicated.  In 
any event, the RO should try to obtain 
treatment records from the Batanga City 
Hospital and Drs. Mission-Chin and Sta 
Maria.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
severity of the service-connected 
residuals of a shrapnel wound to the left 
upper abdomen with involvement of the 
external oblique muscle.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the review of which should be 
acknowledged by the examiner in the 
examination report.  Any indicated tests 
and studies should be performed.  The 
veteran's current complaints and the 
examination findings must be reported in 
detail by the examiner.  The examiner 
should identify all current disorders 
which are attributable to the service-
incurred shrapnel wound to the left upper 
abdomen with involvement of the external 
oblique muscle, including an opinion as 
to whether the veteran does or does not 
have peritoneal adhesions as a result of 
the wound.  The examiner also should 
comment on how and to what extent the 
muscle injury affects support and 
compression of the abdominal wall and 
lower thorax; flexion and lateral motion 
of the spine; and synergists in strong 
downward movements of the arm.  

The examiner should report (1) whether 
there are ragged, depress or adherent 
scars; (2) whether there is indication on 
palpation of loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area; (3) whether there is 
abnormal swelling or hardening of the 
muscles in contraction; (4) whether tests 
of endurance, strength, or coordinated 
movements indicate severe muscle 
impairment when compared with the 
corresponding muscles of the uninjured 
side; (5) whether there is X-ray evidence 
of multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile; (6) 
whether there is scar adhesion to any 
bone; (7) whether there is visible or 
measurable atrophy; (8) whether there is 
adaptive contraction of an opposing 
muscle group; (9) whether there is 
atrophy of muscles not in the track of 
the missile; (10) and whether there is 
induration or atrophy of an entire muscle 
following simple piercing by a 
projectile. 

The examiner also should comment on 
whether and to what extent the residuals 
of the shrapnel wound include loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  
If any of the aforementioned is found, 
the examiner should indicate whether 
there is evidence of inability to keep up 
with work requirements. 

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998)  If the 
examination report does not adequately 
address the Board's requirements it 
should be returned for revision.  Any 
additional necessary development should 
likewise be conducted. 

5.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions, to include 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5319.  If the 
veteran's claim remains in a denied 
status, he should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


